EXHIBIT 10.3



 

AMENDMENT NO. 3 AND WAIVER

TO SECOND LIEN CREDIT AGREEMENT

This AMENDMENT NO. 3 AND WAIVER TO SECOND LIEN CREDIT AGREEMENT, dated as of
November 6, 2009 (this “Agreement”), is by and among CRIMSON EXPLORATION INC., a
Delaware corporation (the “Borrower”), CRIMSON EXPLORATION OPERATING, INC. a
Delaware corporation, and the lenders party hereto (the “Lenders”).

WHEREAS, the Borrower, the Lenders and Credit Suisse, as administrative agent
(in such capacity, the “Agent”) and as collateral agent for the Lenders, are
parties to that certain Second Lien Credit Agreement, dated as of May 8, 2007,
as amended by that certain Amendment No. 1 dated as of June 5, 2007 and that
certain Amendment No. 2 and Limited Agreement dated as of May 13, 2009 (as
amended, the “Credit Agreement”), pursuant to which the Lenders have made loans
to the Borrower;

WHEREAS, the Borrower has was requested that the Required Lenders waive
compliance with Section 6.13 of the Credit Agreement for the fiscal quarter
ended September 30, 2009 and to amend Section 7.02 of the Credit Agreement; and

WHEREAS, on the terms and subject to the conditions contained herein, the
Lenders party hereto are willing to provide the waivers and to effect the
amendments contemplated herein;

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

Section 1        Definitions. Capitalized terms used but not defined herein
shall have the meanings assigned to them in the Credit Agreement.

Section 2         Amendments to Credit Agreement. Sections 7.02(a) and (b) of
the Credit Agreement is hereby amended by replacing the phrase “clauses (d), (e)
and (f) of Section 7.01” in each of the places it appears therein with the
phrase “clauses (e), (f) and (g) of Section 7.01”.

Section 3          Limited Waivers. In reliance on the representations and
warranties set forth in Section 4 below, and in accordance with Section 9.08 of
the Credit Agreement, the Required Lenders hereby waive (i) the Borrower’s
non-compliance, if any, with Section 6.13 of the Credit Agreement with respect
to the fiscal quarter ended September 30, 2009; (ii) waive any and all Defaults
or Events of Default that may have occurred as a result of or in connection with
any such failure of the Borrower to comply with Section 6.13 of the Credit
Agreement for such fiscal quarter or under Section 7.01(p) of the Credit
Agreement as a result of any breach of the corresponding covenant in the First
Lien Loan Agreement; and (iii) release, relinquish and forfeit all claims
arising prior to the date hereof arising as a result of or in connection any
such failure of the Borrower to comply with Section 6.13 of the Credit Agreement
for such fiscal quarter or under Section 7.01(p) of the Credit Agreement as a
result of a breach of such corresponding covenant in the First Lien Loan
Agreement.

Section 4          Representations and Warranties. To induce the Required
Lenders to enter into this Agreement, the Borrower represents and warrants to
the Lenders party hereto as of the date hereof that:

 

1

 

--------------------------------------------------------------------------------

> (a)    The Borrower has all necessary corporate power and authority to
> execute, deliver and perform its obligations under this Agreement; and the
> execution, delivery and performance by the Borrower of this Agreement has been
> duly authorized by all necessary corporate action on its part; and this
> Agreement constitutes the legal, valid and binding obligations of the Borrower
> enforceable in accordance with its terms;
> 
>  (b)       No authorizations, approvals or consents of, and no filings or
> registrations with, any Governmental Authority or any Person are necessary for
> the execution, delivery or performance by the Borrower of this Agreement or
> for the validity or enforceability thereof; and

(c)       Neither the execution and delivery of this Agreement, nor compliance
with the terms and provisions hereof will conflict with or result in a breach
of, or require any consent which has not been obtained as of the date hereof
under, the charter or by-laws of the Borrower, or any Governmental Requirement
or any Material Agreement (other than the Loan Documents), or constitute a
default under any such agreement, or result in the creation or imposition of any
Lien upon any of the revenues or assets of the Borrower pursuant to the terms of
any such agreement or instrument.

Section 5          Conditions to Effectiveness. This Agreement shall become
effective on and as of the date on which the Borrower and the Required Lenders
have executed and delivered this Agreement.

 

Section 6          

Confirmation of Loan Documents.

(a)       This Agreement shall constitute a Loan Document, as such term is
defined in the Credit Agreement. The waivers and amendment contained herein
shall not be construed as waivers of or amendments to any other provision of the
Credit Agreement or the other Loan Documents or for any purpose except as
expressly set forth herein or a consent to any further or future action on the
part of the Borrower that would require the waiver or consent of the Agent or
the Lenders.

(b)       This Agreement is not intended to nor shall it be construed to create
a novation or accord and satisfaction with respect to any of the Obligations.

(c)       The Borrower hereby reaffirms its obligations under the Credit
Agreement and each of the other Loan Documents, as the same are amended hereby,
and agrees and acknowledges that each such document and all of such obligations
thereunder, remain in full force and effect after giving effect to this
Agreement.

Section 7          Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same contract. Delivery
of an executed counterpart of a signature page of this Agreement by facsimile
transmission or email in portable document format (.pdf) shall be as effective
as delivery of a manually executed counterpart hereof.

               Section 8          Applicable Law.   THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN

 

 

2

 

--------------------------------------------------------------------------------

DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

Section 9          Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

[Signature pages follow.]

 

 

3

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers, all as of the date and year first
above written.

 

 

CRIMSON EXPLORATION INC.

 

 

By:

/s/ E. Joseph Grady

 

E. Joseph Grady

 

Senior Vice President and

 

Chief Financial Officer

CRIMSON EXPLORATION OPERATING, INC.

By: /s/ E. Joseph Grady

 

E. Joseph Grady

 

Senior Vice President and

 

Chief Financial Officer

 

 

--------------------------------------------------------------------------------

OCM PRINCIPAL OPPORTUNITIES FUND III, L.P.,

as a Lender

 

 

By:

OCM Principal Opportunities Fund III GP, L.P.,

 

its general partner

 

 

By:

Oaktree Fund GP I, L.P., its general partner

 

 

 

By:

/s/ B. James Ford

 

B. James Ford

 

Authorized Signatory

 

 

By:

/s/ Adam C. Pierce

 

Adam C. Pierce

 

Authorized Signatory

 

OCM PRINCIPAL OPPORTUNITIES FUND IIIA, L.P.,

as a Lender

 

 

By:

OCM Principal Opportunities Fund III GP, L.P.,

 

its general partner

 

 

By:

Oaktree Fund GP I, L.P., its general partner

 

 

By: /s/ B. James Ford

 

B. James Ford

 

Authorized Signatory

 

By: /s/ Adam C. Pierce

 

Adam C. Pierce

 

Authorized Signatory

 

 

--------------------------------------------------------------------------------

WELLS FARGO ENERGY CAPITAL, INC.,

as a Lender

 

 

By:

/s/ Chris Carter

 

Name: Chris Carter

 

Title: Vice President

 

 

 

 